EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Cory Nesemann on 03/23/2021.
The application has been amended as follows: 
Cancel claims 11-15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “a heater block for heating the nozzle body, wherein the heater block includes a main block body that defines a liquid passage for transporting liquid from the liquid supply to the dispenser module-, and a heating element that is received by the main block body and configured to transfer heat energy through the main block body to the nozzle body and to the liquid supply, wherein a first surface of the main block body directly contacts the nozzle body, and an entirety of the central valve body is spaced from the main block body” in claim 1 and “a clamping plate releasably coupled to the heater block, wherein the clamping plate is configured to apply a force to the nozzle body so as to clamp the nozzle body to the heater block.” In claim 8.
None of the prior arts cited teach a heater block assembly comprising the main block body and a heater element that not only heats a liquid travel path but also directly connects a nozzle body such that the travel path and the nozzle body are heated simultaneously through direct heat transfer. There is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-10 and 21-25 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754